Citation Nr: 1633868	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-46 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and panic attacks with agoraphobia.

2.  Entitlement to an initial disability rating in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION


The Veteran, who is the Appellant in this case, had active service from September 1997 to March 1998, January 2003 to July 2003, January 2005 to May 2005, October 2005 to September 2007, and April 2009 to December 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an April 2015 rating decision by the above RO.  Jurisdiction remains with the Roanoke RO.

The history of this case has been summarized in previous Board decisions and will not be reiterated in full here.  However, most recently, in February 2015, the Board denied the claim for an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), which vacated the portion of the Board's decision relating to the initial disability rating for PTSD and remanded the case back to the Board for compliance with the instructions provided in the Joint Motion. 

The issue of entitlement to an initial disability rating in excess of 10 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD and panic attacks with agoraphobia have not been met for any part of the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the July 2008 rating decision on appeal, the RO granted service connection for panic attacks and assigned an initial 30 percent disability rating, effective from October 1, 2007, the day after the Veteran's period of active service ended.  During the course of this appeal, in an October 2011 rating decision, the RO recharacterized the psychiatric disability diagnosis to PTSD and panic attacks with agoraphobia and granted a higher 50 percent disability rating, effective from October 1, 2007.     

The Veteran asserts that his psychiatric symptoms, which include daily anxiety attacks, insomnia, agoraphobia, ritualistic behavior, social isolation, and need to take frequent breaks at work due to flashbacks, warrant at least a 70 percent disability rating.   

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 50 percent for the service-connected psychiatric disability have not been met for any part of the initial rating period on appeal.  

Throughout the rating period on appeal, the Veteran's psychiatric disability has been productive of, at most, occupational and social impairment resulting in reduced reliability and productivity due to symptoms no higher than that represented by the 50 percent criteria, including: depression, tearfulness, anxiety, obsessional rituals, flashbacks, and occasional panic attacks.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher 70 percent evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For instance, at a November 2007 Psychology Consult, the Veteran reported having ongoing symptoms of panic attacks to include racing heartbeat, shortness of breath, difficulty swallowing, hands and feet becoming sweaty, and high levels of anxiety.  He also noted distressing recollections and nightmares.  He reported feeling numb and detached from others, and that he had angry outbursts and irritability.  He stated that he also had some difficulty concentrating, but that had improved with medication.  He also reported hypervigilance and exaggerated startle response.  The clinician assessed only moderate PTSD symptoms and assigned a GAF score of 60, weighing against the assignment of a higher, 70 percent, disability rating.

The Veteran was afforded a VA examination in June 2008.  Affect and mood were anxious and tearful at times, but not clearly labile.  During the examination, he endorsed all the symptomatic criteria for PTSD, including re-experiencing symptoms and hyperarousal symptoms; however, the examiner noted that during the past few years, the Veteran's treatment had been focused on his panic attacks, agoraphobia, and marital discord.  The VA examiner diagnosed panic attacks with agoraphobia and rule out PTSD, and assigned a GAF score of 54 due to agoraphobia and a score of 66 due to PTSD.  He concluded that the effects of PTSD were an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning, which is commensurate with a 30 percent disability rating.  He also found that the Veteran's psychosocial functioning status was quite good, despite his apparent subjective struggles with anxiety related symptoms.  The June 2008 VA examination report provides highly probative evidence against the current claim for a higher rating.

A June 2008 Psychology Initial Evaluation Note and Addendum recorded the additional testing the Veteran underwent to determine whether or not he had PTSD.  He was tearful at times during the interview, and he would occasionally anxiously ramble. He reported daily nightmares about getting shot, as well as flashbacks.  He reported that he was startled easily, and could not travel because he did not feel safe.  He reported obsessive-compulsive type rituals where he had to wipe himself precisely three times, and he also had to have a can of pop or water with him at all times.  Testing indicated a diagnosis of PTSD, and the examiner concluded that, although the Veteran's case was difficult to characterize, he did have PTSD. 

In January and September 2009, the Veteran reported that his mood had been more stable and that he had been having fewer panic attacks, but that watching the news or reading the newspaper could trigger episodes.  He stated that he had approximately one to two panic attacks per month, weighing against the assignment of a higher rating due to the infrequency of such attacks.  During panic attacks, he reported experiencing sweaty palms, shortness of breath, and sometimes feared he was going to die.  He also reported continued obsessive traits such as counting and following a set regiment while performing his morning activities of daily living, but there was no indication that such ritualistic behavior interfered with his activities.

In December 2009, the Veteran submitted his substantive appeal and a statement in support of his claim.  He alleged that, prior to being placed on Zoloft and Klonopin, his symptoms were much worse than as described by VA, and felt that he had occupational and social impairment with reduced reliability and productivity, which is commensurate with his current 50 percent rating.  He stated that he was overeating and thinking that things would be easier if he were not around.  He reported near-continuous panic attacks, despite reporting that panic attacks occurred only once or twice per month just several months prior, as described above.  He also reported depression and impaired impulse control.  He stated that although his symptomatology had improved with therapy, he still had panic attacks (although he said they were less severe), and his memory was poor. 

The Veteran was afforded another VA examination in February 2011 after he had returned to and separated from another period of active service.  Affect was constricted in range.  Mood ranged from euthymic to depressed, and the Veteran was tearful at times during the interview.  He reported that he had a very close and tight-knit family, and that he had a good relationship with his parents and siblings.  His first marriage had ended in divorce after five or six years; he had remarried two to three months prior.  He stated that he had one friend back in Ohio from where he had recently moved.  The Veteran reported that he enjoyed playing hockey, but at times missed games or practices because he was not able to handle the stimulation.  He also liked to work out to help relieve tension, and he liked to travel, though he had done less of that lately.  He reported nightmares and trouble sleeping, as well as daily intrusive memories of Iraq, which caused him to have tingling and sweating and made it difficult for him to focus and concentrate.  At times, he became so distracted that his memory was impaired.  He reported anxiety and feelings of sadness.  He stated that he was much less social than he used to be and it was difficult for him to trust people.  He reported being easily irritated and angry, and was very hypervigilant.  The examiner assigned a GAF score of 55 to 60, and opined that the Veteran had moderate to severe social and occupational dysfunction, with impairment being more severe outside of work.  The February 2011 VA examination report, reflecting moderate to severe occupational and social impairment, is commensurate with the current 50 percent disability rating.   

The Veteran was afforded another VA examination in October 2014.  Mood was described as "worried about how I will react talking about this stuff," with a normal range of affect which was congruent to mood and included tears and anxiety.  The Veteran reported that he had been married for four years.  He stated that his marital relationship was good, but that his wife did not understand his symptoms or distress.   He stated that he continued to have good communication with his parents, but, in general, felt like he had a tendency to keep people at arm's length so he did not have to deal with them.  He reported that he enjoyed reading and going to the gym, and stated that he sometimes went shopping with his wife but could not stay too long.  In addition, he said that when they went to a restaurant, he needed to be facing the door and had to have a drink in order to relax and have a good time.  The Veteran was employed, but he stated that he changed jobs every few years because he worried that people would start to ask questions about why he left meetings suddenly and why he had to take so many breaks.  He reported panic attacks at work three to four times a year.  He also reported memory problems and reduced productivity, and said that he often felt overwhelmed even with small tasks.  He stated that he had some friends at work, but sometimes avoided them and never socialized with them outside the office.  The VA examiner indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work.  The Veteran also reported that sometimes because of stress and anxiety his throat closed and he was unable to swallow or breathe.  The VA examiner did not assign a GAF score as the examination was conducted using the criteria under the new DSM-5.  She did, however, conclude that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, commensurate with the current 50 percent disability rating, and, again, weighing against the assignment of a higher rating.

In sum, the lay and medical evidence of record relevant to the entire rating period on appeal weighs against a grant of a disability rating in excess of 50 percent.  Review of the evidence shows that throughout the initial rating period on appeal, the Veteran's psychiatric disability maintained a level of severity adequately represented by the 50 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  First, although he certainly experiences occupational difficulties due to his psychiatric symptoms, he has been able to consistently maintain employment, and even moved to another state.  Moreover, the Veteran's judgment and thinking were consistently found by his treating and examining providers to be intact, and he consistently reported good relationships with his wife, parents, and siblings, and even some friends at work.  Finally, as noted above, the GAF scores assigned during the initial rating period on appeal, ranging from 54 to 60, indicate only moderate symptoms, and are commensurate with the current 50 percent disability rating.  

In this regard, it is important for the Veteran to understand that a 50 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems with due to his psychiatric symptoms, indicating generally a 50 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period.  For reasons cited above, they do not, for any part of the initial rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a disability rating in excess of 50 percent for the Veteran's psychiatric disability have not been met for any part of the initial rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for the entire initial rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

In a December 2015 letter, the Veteran's attorney requested a referral for extraschedular consideration based on his symptoms of overreacting and stress and anxiety causing his throat to constrict, which, in turn, affects his ability to swallow and breathe.  However, the Board finds that these symptoms are typical physiological manifestations of panic attacks, which are specifically contemplated by the rating schedule.  Symptoms of panic attacks include "racing" heart, feeling weak, faint, or dizzy, tingling or numbness in the hands and fingers, sense of terror or impending doom or death, feeling sweaty or having chills, chest pains, breathing difficulties, and feeling a loss of control.  See http://www.webmd.com/anxiety-panic/guide/panic-attack-symptoms.  

Further, as was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned herein was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his psychiatric disability.  As noted above, VA provided the Veteran with examinations in June 2008, February 2011, and October 2014.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 50 percent for service-connected PTSD and panic attacks with agoraphobia is denied for the entire initial rating period on appeal.


REMAND

In an April 2015 rating decision, the RO granted service connection for asthma and assigned an initial 10 percent disability rating.  In April 2016, the Veteran filed a timely notice of disagreement (NOD).  The RO has not provided the Veteran with a statement of the case (SOC) which addresses the issue of entitlement to a higher initial disability rating for the service-connected asthma.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue is REMANDED for the following action:

The RO shall consider the issue of entitlement to an initial disability rating in excess of 10 percent for asthma.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


